Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 1 of 15

 

     
 

 

 

wR FLED a
Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) __. RECKIVED ___ eary
APR |

UNITED STATES DISTRICT COURT 3 0 2020

 

CLERK U 8 DISTRICT GON
forthe Moa Ze - Stet oF AOR
District of (' » ZO VIALS _—_— DEPT |

Phoen O€. f mi Division

 

 

 

a Fz ) Case No. CV20-00842-PHX-GMS
KI C lH CG 'G 4b UC yc Ke LMG vy (to be filled in by the Clerk's Office)
[LZ
(Write the full name of each plaintiff who is filing this complaint. <4, BY]
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L_ Ino
please write “see attached” in the space and attach an additional )
page with the full list of names.)

Vonal (4 Ue Te ium Pp) fecideh

oud Vu. CEeY, Ace Log GONE emot
Lan Pefindantiy
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should vot contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 2 of 15

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I. The Parties to This Complaint

A. The Plaintiff(s)

 

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name : ‘chard hy LUCKELYYAV)

 

 

 

 

Address Seulfdath Avenue
DEI ao D500 f- 316
City “rate . Zip Code
County M a -. Ld) (Pq

 

Telephone Number (@ “2 ) as L _— OQ 3 2

E-Mail “ees c 4

ichard paal Zuckerman COD
gmafl,Zom

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional ne if "ee

Defendant No. 1 a [ A J, hi bf LLY, esi eyiit-
Name Cfo! AL fotnew pong

Job or Title (ifknown) | UL SDA” [50 Fey Ass See wer
Address Wa: sl Gta, Q- 2 C2, SRO CAD~000]

City State Zip Code

B. The Defendant(s)

 

 

 

 

 

 

County
Telephone Number ( 3 7) L ) 5 I 4 _ L BSS
E-Mail Address (if known)

[| Individual capacity Mowea capacity

Defendant No. 2 Pu } Govemey er
Name Age ONG, 1 7ea West

 

 

 

 

 

 

 

 

 

Job or Title (ifknown) llashind FBG A Shee

Address P poe nl A, AZ BZSOoO7
City State Zip Code

County May coOd.,, ch

Telephone Number C@ Ow \V by LE — Le “4 A)

E-Mail Address (if known) io “ oo b \

 

[ | Individual capacity [official capacity

Page 2 of 6
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 3 of 15

Pro Se 15 (Rey, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

Name

 

Job or Title (if known)

 

Address

 

 

City
County

State Zip Code

 

Telephone Number

 

E-Mail Address (if known)

 

[ | Individual capacity

Defendant No. 4

Name

[ | Official capacity

 

Job or Title (if known)

 

Address

 

 

City
County

State Zip Code

 

Telephone Number

 

E-Mail Address (ifknown)

 

[ | Individual capacity

Il. Basis for Jurisdiction

[| Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.
A. Are you bringing suit against (check all that apply):
M Federal officials (a Bivens claim)

Xx State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

See enclosed aftidaytfy

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 6

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 4 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Sew enclos eA atl bla U ce

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

See enelo sed atidau it Kyat tTIN Se

ocdef o€ Medizal Emergency Martial Lacs
LolOonavl~“s Scamaenlc-

Til. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur? .
See- enclosed ak-fidauit

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

see enclosed abt) davit
Within past fea months, on going.

Cc, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Sée enclosed atta fo
L do not have a SUG? (essed
imma nile

 

Page 4 of 6

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 5 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Iv.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Common las tort, constr tutional fort;
rest cfienS on My, freedom
Sze. Ene/oO £ef a = la J +.

 
 

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.
tuterim equ fable elief,

ete.,; sex enclosed at idavit-

 

Page 5 of 6

 

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 6 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. = Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

 

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Thursday / Ape BO, Oo O QO
Signature of Plaintiff yee Vel Sus Sydeoe —

Printed Name of Plaintiff

B. For Attorneys Kie hat o) Tau } al Zucker MV)

Date of signing:

 

 

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

 

idavit enclos

 

Page 6 of 6
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 7 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA - PHOENIX
Richard Paul Zuckerman, Case No.
Plaintiff,
vs.
Doug Ducey,
Governor of Arizona,
Defendant,
vs.
Donald J. Trump, Jr.,
President of The United States Of America.
COMPLAINT FOR HISTRIONIC RESTRICTION OF CONSTITUTIONAL RIGHTS
FROM A CORONAVIRUS SCAMDEMIC.
RICHARD PAUL ZUCKERMAN, of full age, being duly sworn on his
oath according to the law, deposes and says the following in
support of his civil action complaint against Arizona

Governor Doug Ducey:

U.S. PRESIDENT DONALD J. TRUMP

1. During all of the time of the facts alleged in this
complaint, plaintiff has resided in Apartment B132, 3224 West
Indian School Road, Phoenix, Arizona, 85017-3915. This is not
plaintiff's mailing address, though, which is 232 South 12th

Avenue, Phoenix, Arizona, 85007-3101. The events giving rise

Page 1 of 9
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 8 of 15

to this claim as to U.S. President Trump and Arizona Governor

Doug Ducey covers the entire state of Arizona.

2. U.S. President Donald J. Trump issued a National
Emergency order for all denizens in the U.S.A. to stay home,
maintain social distance from others, wear a face covering,
which has resulted in a shutdown of the government and many
private businesses. Within the past couple of months.

3. U.S. President Donald J. Trump's declaration of a
National Emergency and his order for home confinement was issued
in haste, in violation of the United States Constitution,
because Congress had already been available.

4. U.S. President Trump's order for home confinement had
been issued at the behest of Dr. Fauci and some other M.D., from
flawed statistics and a histrionic estimation of the number of
deaths which would ensue without the home confinement. Social
Distancing May Worsen Epidemic Outcomes, Friday, April 24, 2020,
GreenMedInfo Research Group,
https: //www.qreenmedinfo.com/blog/social-distancing-may-worsen~
epidemic-outcomes; Corruption in global health: the open secret,
by Patricia J. Garcia, M.D., The Lancet, Published Online
November 27, 2019. Sorry, wrong number: Statistical benchmark
comes under fire, by Malcolm Ritter, November 12, 2019,

https: //phys.org/news/2019-11-wrong-statistical-benchmark. html

Page 2 of 9
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 9 of 15

(This identical article appeared in the Sunday, November 17,
2019, The Arizona Republic newspaper, on page 6AA, titled

Statistical benchmark comes under criticism, Associated Press.) ;

Is it the end of ‘statistical significance’? The battle to make
science more uncertain. April 1, 2019. Valen E. Johnson, The
Conversation. https://phys.org/news/2019-04-statistical-

significance-science-uncertain.hbtml

5. Dr. Fauci has been implicity biased from having
worked with Bill Gates, and with a desire to work for Hillary
Clinton, in a plan to react to a man-made-manufactured-
pandemic by way of sensationalizing the dangers and for the
need of vaccines, which he expects Bill Gates would provide,
which would contain patented nanotechnology, and to
administer a biochip into poor and middle class people, for
global surveillance and control, and for a cashless, digital-

monetized world society.

6. This plan of Bill Gates and Dr. Fauci, which has not
been properly tested in humans, would be forced upon financially
bankrupted people, from the national, global, economic meltdown
taking place as you read this complaint. Bill Gates-Vaccine not
Virus Will Cull Humanity, March 22, 2020,
https: //www.newsbreak .com/news/0OW2YHjL/bill-gates-vaccine-not-

virus-will-cull-humanity; Journalist Files Charges against WHO

Page 3 of 9
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 10 of 15

and UN for Bioterrorism and Intent to Commit Mass Murder, by

 

Barbara Minton, Global Research, July 8, 2009,

 

https: //www.globalresearch.ca/journalist-files-charges-against—
who-and-un-for-bioterrorism-and-intent-to-commit-mass-
murder/14276; The Original and Real Cause of the 1776 American
Revolution, What They Really Fought For (Independence from the
Zionist London Central Bankers and Zionism-the imposition of
oppression, cruelty, poverty in its opposition to Life3,
Liberty, Happiness and Humanity) (taken from a radio address
given by Congressman Charles G. Binderup of Nebraska, about 50
years ago, reprinted in Unrobing the Ghosts of Wall Street,
www.citizensamericaparty.org/happiness.htm; The Globalists Are
Openly Admitting To Their Population Control Agenda-And That's A
Bad Sign, by Brandon Smith, November 18, 2019; How Billionaires
Become Billionaires, by Prof. James Petras, Global Research,

November 26, 2019, (Tax evasion by the wealthy).

7. Dr. Fauci's plan is part of the Big Pharma Nazis'
health care monopoly which has shut out, condemned,
Naturopathic medicine treatments of which would include
“plasma therapy,” Oil of Oregano, Ultraviolet blood
irradiation, orthomolecular medicine, hyperbaric chamber
oxygen therapy, Ozone therapy, Iodine, safer remedies for

infection control.

Page 4 of 9
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 11 of 15

8. During Town Hall Meetings, Phoenix V.A. hospital
Medical Director Dr. Mary McCarthy, M.D., (602) 277-5551, has
been saying the V.A. does not hire Naturopathic Physicians
because the United States Office of Personnel Management
("OPM") "..does not recognize Naturopathic medicine as a
legitimate profession," even after plaintiff produces and
distributes copies of email reply from the OPM stating
plaintiff has "...been misinformed" and that there is an
occupation code series number for Naturopathic
medicine. Banner Health has a motto: "Knowledge makes us
strong." Medical patients can't be strong if they are not
aware of the natural remedies available, for informed consent
to medical treatment. There have been cases where federal
employees like Dr. Fauci who support Big Pharma end up being
hired with six-figure salaries with pharmaceutical companies.
“Men are more often bribed by their loyalties and ambitions
than by money.” Robert H. Jackson U.S. Supreme Court Justice
(1892-1954). “The world has achieved brilliance without
conscience. Ours is a world of nuclear giants and ethical
infants.” Gen. Omar N. Bradley (1893-1981). Dr. Fauci
recently doubted the efficacy of injected Vitamin C for
coronavirus patients.

9. Over the past week, plaintiff was required to wear a

face cover in order to enter buildings at Luke Air Force

Page 5 of 9

 

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 12 of 15

Base, another useless policy. We Must Wear Face Masks? Show
Me The Science Behind That!, by Dr. David Brownstein, April
28, 2020, httes: //www.lLewrockwell .com/2020/04/dr-david-
brownstein/we-must-wear-face-masks~show-me~the~science-

 

ARIZONA GOVERNOR DOUG DUCEY

10. Arizona Governor Doug Ducey issued his own order(s)
to apply to denizens of The State of Arizona, State 48,
including home confinement, which has caused the shutdown of
the Arizona Department of Economic Security's Appeals Board,
delaying a hearing on plaintiff's administrative appeal from
denial of vocational rehabilitation. It is also delaying a
Board of Veterans Appeals hearing from denial of educational
benefits by the Phoenix V.A. Vocational Rehabilitation &
Employment Services Office. As the colleges and universities
are shut down, it also delays college courses. Public
libraries and college libraries being closed down also
stymies progress.

11. Plaintiff recently heard a few stories on the radio
about other adverse effects from home confinement order, such
as increase rate of domestic violence, child molestation, and

suicide.

Page 6 of 9

 

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 13 of 15

12. Except for people whose immunity have already been
suppressed, Arizona Governor Doug Ducey's home confinement,
business shutdown, social distancing, face-covering order had
been issued recklessly, walking in lockstep with U.S. President

Trump's order, without adequate empirical evidence.

INJURIES

13. Same aforementioned coronavirus precautions, home
confinement, social distance, face covering, denies plaintiff
federal constitutional right(s), federal common law, state
common law, state constitutional right(s), to be let alone,
to assemble in public, to travel, such as to visit a park or
health club, to pursue higher education, to pursue
administrative appeals, to visit the public libraries and
college libraries in order to put together an application for
a U.S. Presidential Pardon. This court has the obligation to
determine independently what law(s) applies and forbids,
Abramski v. United States, 573 U.S. 169, 191 (2014), and to

construe this pro se plaintiff's pleadings with liberality.

RELIEF

14. Plaintiff implores the court for interim relief, a
temporary restraining order, preliminary injunction,
permanent injunction, Declaratory Judgment, to end mandated

home confinement, business shutdown, social distancing, and

Page 7 of 9

 

 

 
Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 14 of 15

face covering; for costs of suit, prejudgment interest, and

for interest.

REQUEST FOR ADVISORY JURY TRIAL

15. Plaintiff demands an advisory jury on the issue of
liability and remedy for relief, which would enable the
advisory jury to put together a written list of
recommendations.

REQUEST TO EXPEDITE THIS CASE ON THE COURT DOCKET

16. Plaintiff requests this case be EXPEDITED priority
on the court docket.

REQUEST FOR PRE-HEARING/PRE-TRIAL DISCOVERY

17. Plaintiff implores this court for an expedited order
to be issued to defendants for discovery materials in this
actio civilis, such as all papers, including medical
evidence, statistical calculations, written statements of any
oral conversations not put down in writing, comprising the
evidence used to support the Governor's orders for Arizona
residents to stay home, for social distance, for a face

covering, for this Executive Order of martial law.

REQUEST FOR THE FORMS SO PLAINTIFF CAN ASK FOR PRO

BONO COUNSEL.
18. Plaintiff implores this court for the forms in

which plaintiff may submit a motion for discretionary

Page 8 of 9

 

 
 

Case 2:20-cv-00842-GMS Document1 Filed 04/30/20 Page 15 of 15

appointment of pro bono legal counsel pursuant to 28 U.S.C.

Section 1915. (d).

REQUEST FOR THE COURT TO ORDER THE CLERK TO
SCAN THIS COMPLAINT AND EMAIL IT AS AN

ATTACHMENT TO THE DEFENDANTS.

19. Plaintiff implores the court for an order requiring

the clerk’s office to send a scanned copy of this civil

rights complaint to both defendants, askdoj@usdoj.gov (U.S.

   

Department of Justice) (Phone number) (202) 514-2000, and

AGinfo@azag.gov (Arizona Attorney General) (Phone number) (602)

 

542-5025. It would be optimal service of process, more
expeditious and more reliable.

I swear that the foregoing statements made by me are
true, to the best of my information and belief. I am aware
that if any of the foregoing statements made by me is
willfully false, then I would be subject to punishment.

Date: Wednesday, April 29, 2020

  
      

Richard Paul Zuckerman, pro«se, inops consilii.
(Cell phone) (602) 281-0393, Certificate in
Caregiving, Accord Healthcare Institute, July 2019;
Diploma in Paralegal Studies, N.Y¥.U., 2003; B.A. in
Political Science, Kean University, 1987.

Page 9 of 9
